Exhibit 10.16


SCHEDULE OF OFFICERSCHANGE
IN CONTROL AGREEMENT

        The Change in Control Agreement entered into by officers of Mestek, Inc.
and the Company are identical in all respects, except for the name of the
officer and the date of execution.

        Set forth below is the identity of each officer of Mestek, Inc. and the
date upon which the above Change in Control Agreement was executed by such
offices.

Director and/or Officer Year of Execution R. Bruce Dewey     2004     William S.
Rafferty   2004   Stephen M. Shea   2004  